Exhibit 10.2

 



Waste Connections, Inc.
Synergy Bonus Program

  



Background

 

·The Compensation Committee has adopted this Synergy Bonus Program (the “Synergy
Program”) to reward key employees of Waste Connections, Inc. and its
subsidiaries (the “Company”) based on the attainment of expense reduction and
cash flow savings goals following the combination of Waste Connections, Inc.
(Delaware) (“WCN US”) and Progressive Waste Solutions Ltd. (“Progressive”). The
bonus paid under the Synergy Program, if any, will be measured based on (i) the
degree to which the Company reduces its SG&A and third party insurance premiums,
and (ii) the amount of cash flow savings which results from the implementation
of the combined company’s new corporate structure (collectively, the
“Synergies”). Selected executives and key managers are expected to substantially
impact the realization of Synergies.

 

·The Synergy Program is established pursuant to the Waste Connections, Inc. 2016
Incentive Compensation Plan (the “2016 Plan”) and any amounts paid under the
Synergy Program shall be Performance Awards under the 2016 Plan.

 

·Payments made under the Synergy Program are intended to qualify as
“performance-based compensation” for purposes of IRC Section 162(m).

  

·Payments made under the Synergy Program are intended to provide incentive
compensation for future performance of the participating executives and key
managers.

 

Program Terms

 

·The Synergy Program will be administered by the Compensation Committee of the
Board of Directors.

 

·Payments from the Synergy Program will be calculated based on a bonus pool (the
“Bonus Pool”), which will be credited with 10% of the Synergy Amount (defined
below). Payments from the Bonus Pool are subject to the following requirements:

 

oNo amount will be credited to the Bonus Pool unless the Synergy Amount is equal
to, or exceeds, USD $85 million.

 

oTo the extent the Synergy Amount is equal to or greater than USD $85 million,
then 10% of such amount shall be credited to the Bonus Pool.

 



 

 

 

oThe maximum amount which may be credited to the Bonus Pool shall be USD $12.5
million, which would occur if the Synergy Amount is equal to USD $125 million.
If the Synergy Amount exceeds USD $125 million, no additional amount will be
credited to the Bonus Pool.

 

·The Compensation Committee, in its complete and sole discretion, may reduce the
amount credited to the Bonus Pool, as permitted by IRC Section 162(m) and the
terms of the 2016 Plan, but may not take any action to increase such amount.

 

Participation and Maximum Awards

 

·Individual awards shall be calculated as a fixed percentage of the amount
credited to the Bonus Pool, subject to the terms and conditions listed below.

 

·Participants and their individual maximum awards will be recommended by
management and approved by the Compensation Committee.

 

·Each of the Named Executive Officers (NEOs), as well as certain other executive
officers and key employees, will be assigned a target percentage of the Bonus
Pool by the Compensation Committee. With respect to the NEOs, the Compensation
Committee has designated the following target percentages, threshold (minimum)
bonus payments and maximum bonus payment amounts.

 

Named Executive Officer 

Target

Percentage

  Synergy Bonus
Amount if Threshold
(USD $85 million)
is Achieved ($)   Synergy Bonus
Amount if Target
(USD $125 million)
is Achieved ($)  Ronald J. Mittelstaedt  13.5%  $1,147,500   $1,687,500 
Worthing F. Jackman  7.1%   603,500    887,500  Steven F. Bouck  13.0% 
 1,105,000    1,625,000  Darrell W. Chambliss  6.5%   552,500    812,500 
Patrick J. Shea  5.2%   442,000    650,000                

 

·To the extent that a portion of the dollar amount credited to the Bonus Pool is
not paid to an individual originally approved as a participant by the
Compensation Committee, such amount shall be forfeited from the Bonus Pool.
Notwithstanding the preceding, the Compensation Committee may, in its sole
discretion, elect to pay some or all of such amount to one or more individuals,
including employees not originally approved as participants by the Compensation
Committee, as an additional bonus to recognize superior performance; provided,
however, that no portion of such discretionary bonus payments may be made to an
employee who is classified as a “Covered Employee” for purposes of IRC Section
162(m) or Treasury Regulation Section 1.162-27(c)(2).

 



 

 

 

Synergies Performance Measure Definitions

 

·The “Performance Period” shall begin on June 1, 2016 and end on December 31,
2016.

 

·The “Synergy Amount” shall be the dollar value of (i) the Expense Reduction
Amount, plus (ii) the Cash Flow Savings Amount.

 

·The “Expense Reduction Amount” shall be equal to the itemized reduction in
annual SG&A expenses and third party insurance premiums due to the integration
of WCN US and Progressive; provided, however, that any increases in budgeted
level SG&A and third-party insurance premiums, calculated on an annualized
basis, which result from the merger of Progressive and WCN US shall be
determined as of December 31, 2016 and applied to reduce the Expense Reduction
Amount.

 

·The “Cash Flow Savings Amount” shall be equal to the increase in the Company’s
forecasted annual free cash flow due to cash tax savings resulting from the
combination of WCN US and Progressive. The Company shall identify and/or
implement tax planning strategies during the Performance Period to enable the
Company to attain these forecasted cash tax savings. The attainment of this
performance factor will be measured based on an analysis from the Company’s
outside tax advisors. At the end of the Performance Period, the Committee shall
determine the increase to the Company’s forecasted annual free cash flow due to
the identification and/or implementation of these changes.

 

Form and Timing of Cash Payment

 

·Awards will be paid in cash, by the Company or by the subsidiary which employs
the applicable participant.

 

·Bonus payments under the Synergy Program will be made during the period between
January 1, 2017 and March 31, 2017; provided, however, that no such payment will
be made prior to the date the Compensation Committee certifies (i) the
attainment of the performance goals listed above, (ii) the dollar amount to be
credited to the Bonus Pool, and (iii) the amount to be paid to each participant
in the Synergy Program.

 

 

 

 

Additional Terms and Conditions

 

·The Compensation Committee reserves the right, in its sole discretion, to
decrease any bonus payouts to any participant under the Synergy Program,
regardless of the level of bonus targets that have been achieved (or bonus
levels that have been estimated), including, without limitation, to reduce or
provide for no bonus payout to a participant even though one or more targets
under the Synergy Program have been achieved. If an eligible employee terminates
employment with the Company prior to an applicable payment date, he/she shall
irrevocably forfeit any rights to receive a payment under the Synergy Program.

 

·The Compensation Committee may revise, amend or otherwise adjust the terms and
conditions of the Synergy Program to the extent permitted under IRC Section
162(m), including, without limitation, participation, goals, award levels,
timing and form of payments that it, in its sole discretion, deems necessary to
meet unanticipated circumstances or significant changes in the structure of the
Company. Such modifications will be made only after conferring with management.
Notwithstanding the preceding, no adjustment will be made by the Compensation
Committee if such action would (i) result in a loss of tax deductions under IRC
Section 162(m), or (ii) result in imposition of any tax penalties under IRC
Section 409A.

 

 

 

 

 



 

